Case 2:21-cv-00195-GZS Document1 Filed 07/14/21 Pagelof3 PagelID#:1
ricHo[

V .

| “Port and Police deporkiterft.

Ip te monty of may/oven 7
Tt disputed He Vaccinakioen fer

‘Eetanus Againy ine med
Eetowrus Against Mmoine me ‘cal

Bg argument Was thal .the Vaccine
Chusdd Me Problem, 0eCadse
(tl Wes (MISGtuded:

te national Sstandard_er..

tetanus Vaccine is One Ghot 1 Cen
eats

bu& te Maine Medical Center:
hod given three Ghot in Een Monslh,
Which resulted in Permanent
Stomach problem

T discussed this With Maine
Medical Center Employ ee bd:
Wre Could NokTreac any

Th ed a Complaink in Ne
‘Maine Pe eeerer COUTIT ,

akgangy MOMe Medical center. |

 

 
Case 2:21-cv-00195-GZS Document1 Filed 07/14/21 Page 2 0f3 PagelD#: 2

2

But this case Was dimissed
because IT Was not able Go
appoint ON Experr Witness:

° [he Ponel CHQLr of DPudge|
CEG SG , Pe~utrea |
Me Co Aes ft

Eventhough LE Lost Khe Case |
Fring. Could have gone V0yN1al-
Buk He ~Probley is that While

I Was Proceeaing Wilt Tg.
Complaint gains the Maine
Medical Cekter, I ExPerienced
being Corture, by Ie Stote

and “the local Alithoritiess ——
The Maine Sate Police and Mae |
Pertland Police they a Involved |
Torture Mat involve bEINg Shock, |
With an Electronic devices, TaYs, |

aud Unknown Dols onous Chemicd
MOSH IM fry Neopourtrocd

ortlaud Police So have a
thew lon is Corture €o0 Kill me
(Ht Ih, Hite Years

 

|

|
Case 2:21-cv-00195-GZS Document1 Filed 07/14/21 Page 3of3 PagelD #: 3

ww Police have Conbom pated

TUMMLN CVn OM,

! Fimo IN€ tek! to Cleat) Water
rom Nearby Pores.

The Shores Inte Lewtshou area
Duch as Shaws. tawnafverd, ay

Walmark in Auburn trey all
Warking With the police Teo joke

_

L 'MpoSsible for Me bo buy
a Cleau Water:

AT tg Deink [ believe
AT ripe ANe being i elgat

Tam now ayking fnis Court for |

an iN juctive TONES

a Compensation toy

GO) C001000

md Aa Punkive damage Ly

200; OOO» OO - J ”
ortland police de ONT bee

FA be ell rae. e

Tn

AD

 

 
